Citation Nr: 1003529	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left shoulder strain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to 
September 2006. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  Jurisdiction over the case was 
subsequently transferred to the RO in Roanoke, Virginia.  


FINDING OF FACT

The Veteran's bilateral strain is manifested by limitation of 
motion, but the Veteran is able to raise both arms above the 
shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for right shoulder strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for left shoulder strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking initial disability ratings in excess 
of 10 percent for right and left shoulder strains.  The Board 
will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided VCAA completer VCAA notice in April 
2006, prior to the initial adjudication of his claims.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
examinations in response to his claims.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that VA has complied with its 
duties to notify and assist the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

The Veteran's shoulder disabilities are rated under the 
diagnostic code for tenosynovitis, and are thus rated under 
Diagnostic Code (DC) 5003.  38 U.S.C.A. § 4.71a, DC 5024.  DC 
5003 provides that degenerative arthritis that is established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion, to 
be combined, not added under DC 5003.

Limitation of shoulder motion is rated under DC 5201.  Under 
DC 5201, for a minor (non-dominant) joint, motion limited to 
25 degrees from the side warrants a maximum 30 percent 
rating, while motion limited to midway between side and 
shoulder level and motion limited to shoulder level both 
warrant a 20 percent rating.  For a major joint, motion 
limited to 25 degrees from the side warrants a maximum 40 
percent rating, while motion limited to midway between side 
and shoulder level warrants a 30 percent rating, and motion 
limited to shoulder level warrants a 20 percent rating.  38 
C.F.R. § 4.71a, DC 5201.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In a January 2008 rating decision, the Veteran was awarded a 
temporary 100 percent rating from September 10, 2007, to 
October 31, 2007, based on surgical treatment for his right 
shoulder necessitating convalescence, pursuant to 38 C.F.R. 
§ 4.30.  Thus, the Board the periods prior to September 10, 
2007, and beginning November 1, 2007, are at issue with 
respect to the right shoulder disability.

The Veteran was afforded a QTC examination in connection with 
his claims in May 2006.  On examination, neither shoulder 
showed signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
On range of motion testing, the right shoulder joint had 156 
degrees of flexion, 150 degrees of abduction, 78 degrees of 
external rotation, and 82 degrees of internal rotation, with 
pain occurring at all endpoints.  The left shoulder joint had 
144 degrees of flexion, 146 degrees of abduction, 80 degrees 
of external rotation, and 78 degrees of internal rotation, 
with pain at all endpoints.  It was noted that, for both 
shoulders, joint function was limited by pain following 
repetitive use, but not by fatigue, weakness, lack of 
endurance, or incoordination.  It was also noted that such 
pain did not limit range of motion additionally.  Shoulder X-
rays were negative bilaterally, with joint spaces noted to be 
well maintained.

July 2007 VA treatment records indicate that the Veteran 
complained of right shoulder pain along the lateral aspect.  
He reported that such pain was aggravated with pushups and 
lifting weights.  Examination of the right shoulder revealed 
minimal acromioclavicular joint tenderness, positive 
impingement sign, pain with resisted abduction and external 
rotation, and decreased internal rotation.  Passive forward 
flexion was to 120 degrees and abduction was to 150 degrees.  
Abductors strength was full.  The left shoulder examination 
was noted to be benign.  The Veteran was diagnosed as having 
impingement syndrome of the right shoulder, acromioclavicular 
joint arthritis, and labral cyst with possible labral tear.  

August 2007 VA treatment records indicate that the Veteran 
complained of right shoulder pain, pain when he reached 
across his body, and severe pain at the anterior and lateral 
aspects of the shoulder if he did pushups, reached above his 
body, or did any work above his body.  The Veteran also 
stated that he had pain at night that awakened him from 
sleep.  On examination of the right shoulder, there were no 
atrophy, flexion to 110 degrees without pain and 180 degrees 
with pain, abduction to 80 degrees without pain 150 degrees 
with pain, and external rotation to 70 degrees.  The Veteran 
had full strength supraspinatus, infraspinatus, and 
subcapsular, with pain on testing the subcapsular.  X-rays 
were noted to show osteoarthritis of the acromioclavicular 
joint.  Magnetic resonance imaging was noted to show 
acromioclavicular joint arthritis and tear of the rotator 
cuff muscles.  The Veteran was diagnosed as having 
impingement syndrome of the right shoulder.

An August 2007 private orthopedic evaluation report indicates 
that the Veteran had good range of motion in the right 
shoulder, with some discomfort in all motion, and tenderness 
to palpation around the subacromial space, biceps tendon, and 
anterior shoulder joints.  An impingement test was positive, 
and sensation was normal.  

The Veteran underwent an arthroscopy of the right shoulder 
with acromioplasty and distal clavicle resection in September 
2007.

The Veteran was provided another QTC examination in April 
2008.  On examination, the shoulders showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, 
subluxation, or guarding of movement.  On range of motion 
testing, for both joints flexion was to 180 degrees, 
abduction was to 180 degrees, external rotation was to 90 
degrees, and internal rotation was to 90 degrees.  It was 
noted that both shoulders were limited an additional 10 
degrees by pain following repetitive use, but were not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  X-ray findings for both shoulders were 
noted to be within normal limits.  

After reviewing the record, the Board finds that neither the 
Veteran's left shoulder strain nor his right shoulder strain 
warrants an initial rating in excess of 10 percent.

The record reflects that for the periods in question the 
Veteran experienced pain in both shoulders that increased 
with activity.  However, there was no additional functional 
impairment due to weakness, excess fatigability, or 
incoordination.  Considering all functional impairment, the 
record affirmatively demonstrates that the Veteran has pain 
free motion to the shoulder level.  Range of motion testing 
has consistently shown motion greater than shoulder level.  
Even the most limited the Veteran's shoulder has been noted 
to be, which was abduction to 80 degrees without pain and 150 
with pain just prior to his shoulder surgery, does not 
approximate motion limited to shoulder level.  Furthermore, 
the Veteran's descriptions of his functional impairment, 
including aggravated pain with pushups, lifting weights, and 
reaching or doing any work above his body, indicate that, 
while the Veteran suffers shoulder impairment, such 
impairment is not of the severity of motion limited to 
shoulder level. 

The Board has considered whether there is any other schedular 
basis to grant either claim, but has found none.  In 
particular, the Board notes that neither disability is 
manifested by impairment of the humerus or nonunion or 
dislocation of the clavicle or scapula.  Therefore, neither 
disability would warrant a compensable rating under DC 5202 
or DC 5203.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a rating in excess of those discussed 
above.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's and his representative's 
contentions that his shoulder disabilities interfere with his 
ability to work.  The Board does not doubt that the Veteran's 
disabilities have impacted his ability to work.  The assigned 
ratings of 10 percent for each shoulder reflect that the 
disabilities are productive of impairment in earning 
capacity.

However, there is no indication in the record that the 
average industrial impairment from his disabilities would be 
in excess of that contemplated by the assigned ratings, as 
the manifestations of the Veteran's shoulder disabilities, 
including pain on motion and with use, are contemplated by 
the schedular criteria.  

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.


ORDER

An initial disability rating in excess of 10 percent for 
right shoulder strain is denied.

An initial disability rating in excess of 10 percent for left 
shoulder strain is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


